Citation Nr: 1046757	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  06-33 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.  

2.  Entitlement to service connection for a left shoulder 
disability.  

3.  Entitlement to service connection for a left ankle 
disability.  

4.  Entitlement to service connection for a back disability, 
claimed as lumbar and thoracic back pain.  

5.  Entitlement to service connection for left upper quadrant 
pain. 

6.  Entitlement to service connection for chronic upper 
respiratory infections.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States

ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from October 2000 to September 
2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) above.  

The issue of entitlement to service connection for left upper 
quadrant pain is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The most competent, credible, and probative evidence of record 
preponderates against a finding that the Veteran currently has 
any disabilities involving her bilateral knees, left shoulder, 
left ankle, or back, including the lumbar and thoracic spine, 
which are due to any incident or event in active military 
service, to include as manifestations of an undiagnosed illness 
attributable to the Veteran's service in the Southwest Asia 
Theater of operations.  


CONCLUSION OF LAW

Disabilities involving the Veteran's bilateral knees, left 
shoulder, left ankle, and back, including the lumbar and thoracic 
spine, were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.317 (2010).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown to 
be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the claim.  
Id.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury in 
service; and (3) medical evidence of a nexus between the claimed 
in-service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).  Depending on the evidence 
and contentions of record in a particular case, lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).  

The Veteran is seeking service connection for several 
disabilities, which she has asserted had their onset during 
active military service.  She has also asserted, in the 
alternative, that her current symptoms may be manifestations of 
undiagnosed illnesses due to her service in the Persian Gulf War.  
See March 2009 Informal Hearing Presentation.  The Veteran's DD 
Form 214 reflects that she served in Afghanistan from October 
2002 to March 2003 and in Iraq from March 2004 to September 2004.  
As a result, the Veteran is considered a Gulf War Veteran.  See 
38 C.F.R. § 3.317(d).  

In this regard, service connection may also be established for a 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability resulting from an undiagnosed 
illness which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf War, 
or to a degree of 10 percent or more not later than December 31, 
2011.  38 C.F.R. §3.317(a)(1) (2010).

The Veteran has asserted that she currently experiences pain in 
her knees, lumbar and thoracic spine, left shoulder, and left 
ankle which began in service and for which service connection 
should be granted.  

The service treatment records (STRs) reflect that, in June and 
September 2002, the Veteran presented for treatment complaining 
of bilateral knee pain that had persisted since basic airborne 
school in March of that year.  She specifically complained of 
pain, swelling, and locking in her knees, particularly over the 
right tibia area and in her left knee.  The assessment was 
bilateral knee pain, likely retropatellar pain syndrome (RPPS), 
pain in the right lower leg, and left knee arthralgias.  

In October and December 2003, the Veteran presented for treatment 
complaining of progressive pain and stiffness that had persisted 
for one year, despite no known injury.  In October 2003, the 
assessment was chronic knee pain.  In December 2003, the Veteran 
only complained of left knee pain and an MRI of her left knee was 
unremarkable, which rendered no pertinent diagnosis.  The service 
treatment records do not contain any additional complaints, 
treatment, or findings related to a bilateral knee problem.  

The STRs also reflect that, in September 2001, the Veteran 
complained of pain in her shoulder and low back following an 
exercise named the "rock march" on the day before, which was 
diagnosed as myalgias.  Similarly, in January 2004, the Veteran 
complained of pain in her neck, bilateral shoulders, and low back 
after a bad landing while during an airborne operation.  The 
assessment was whiplash syndrome affecting her cervical and 
thoracic spine, with muscle spasm.  

The STRs do not contain any complaints, treatment, or findings 
related to the Veteran's left ankle.  However, in December 2004, 
the Veteran sought treatment for pain and swelling in her right 
ankle, which she reported occurred after she tripped during a run 
and heard her right ankle pop two weeks prior.  The assessment 
was resolving strain.  

The Veteran was afforded a VA examination in July 2005 to 
determine if she has any current disabilities that are related to 
her military service.  The VA examiner noted the Veteran's report 
regarding the onset of her disabilities, as well as her current 
symptoms.  After examining the Veteran, however, the VA examiner 
noted that she did not have any current pathology to render a 
diagnosis regarding any of her claimed disabilities.  
Specifically, the VA examiner noted that the Veteran had normal 
range of motion in her bilateral knees, left ankle, low back, and 
left shoulder, with normal X-rays of those joints that did not 
contain any evidence of fractures or dislocations.  Given the 
lack of pathology regarding the Veteran's knees, left ankle, low 
back, and left shoulder, the VA examiner did not render a 
pertinent diagnosis as to any of the claimed disabilities.  See 
July 2005 VA examination report.  The Board finds that these 
findings only provide evidence against these claims, failing to 
indicate the existence of the disabilities at issue.   

The evidentiary record contains VA outpatient treatment records 
dated from 2005 to 2009, which reflect that the Veteran has 
sought treatment for various disabilities, including left knee 
and back pain.  In December 2005, the Veteran complained of left 
knee and back pain, which she reported had persisted since 2002; 
however, the Veteran demonstrated full range of motion in her 
knees and back, but the examining physician noted there was some 
popping in the right knee which resulted in pain over the 
patellar tendon.  The final assessment was patellofemoral 
syndrome.  No pertinent diagnosis was rendered regarding the 
Veteran's complaints of back pain.  The Board also notes that the 
VA outpatient treatment records do not contain any complaints or 
treatment regarding the Veteran's left shoulder or left ankle.  

The Veteran was afforded a Gulf War examination in October 2009 
to determine if any of her current complaints and/or symptoms are 
manifestations of an undiagnosed illness related to her Persian 
Gulf War service.  The examiner noted the Veteran was airborne 
during her service in Afghanistan and Iraq, wherein she had three 
years of parachute jump status.  The examiner also noted the 
Veteran's report that she currently has knee, pain, ankle, and 
shoulder pain due to the parachute jumps and bad landings.  In 
this regard, the examiner noted that review of the records show 
multiple medical visits for parachute landing fall injuries.  As 
a result, the examiner stated that the Veteran's joint and spinal 
complaints are not related to "Persian Gulf Diseases", only 
providing more evidence against these claims.  

Turning to the merits of the Veteran's claims, the Board notes, 
at the outset, that the STRs do not contain any complaints, 
treatment, or findings related to a left ankle problem or pain.  
Nevertheless, the Veteran is competent to report that her left 
ankle problems began following her parachute jumps and the Board 
has no reason to doubt her assertion, given that the STRs show 
that she sought treatment for various musculoskeletal problems 
following airborne status.  Therefore, her report regarding the 
onset of left ankle problems during service is considered 
competent and credible lay evidence.  

While there is competent and credible lay evidence of left ankle 
problems during service, competent medical evidence showing the 
Veteran sought treatment for pain involving her bilateral knees, 
shoulders, and back during service, and competent medical 
evidence that the Veteran has complained of and/or sought 
treatment for bilateral knee, left shoulder, left ankle, and back 
pain since service, the Board notes that the most probative 
evidence of record reveals that there are no objective clinical 
findings of an underlying disability associated with the 
Veteran's subjective complaints of pain.  See Sanchez-Benitez v. 
Brown, 13 Vet. App. 282 (1999) (holding that pain alone, without 
a diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted).  The post-service medical records 
provide particularly negative highly probative evidence against 
these claims.  

Indeed, as noted, after examining the Veteran in July 2005, the 
VA examiner stated that there was no pathology, and thus, no 
pertinent diagnosis, regarding the Veteran's complaints of 
bilateral knee, left shoulder, left ankle, and back pain, which 
the Board finds is also supported by the findings of the October 
2009 Gulf War examination, wherein the examiner referred to the 
Veteran's "joint complaints" without rendering or mentioning a 
pertinent diagnosis.  Both examinations were conducted by medical 
professionals examined the Veteran and who were aware of all 
relevant facts in the onset and development of the Veteran's 
claimed disabilities, as they had the opportunity to review the 
Veteran's claims file.  There is also no indication or allegation 
that the examinations were not adequate to properly evaluate the 
Veteran's current disabilities.  Therefore, the Board considers 
the July 2005 and October 2009 VA examination reports to be the 
most competent, credible, and probative evidence of record 
regarding whether the Veteran has current disabilities.  

In making this determination, the Board notes that the 
evidentiary record contains a treatment record which contains a 
diagnosis of patellofemoral syndrome.  While the outpatient 
treatment record is considered competent medical evidence, the 
Board finds that the treatment record is outweighed by the 
findings of the July 2005 and October 2009 VA examination 
reports, which were based on extensive examination of the 
Veteran, including X-rays of the Veteran's knees, which were 
normal.  

Therefore, despite the evidence of complaints and treatment 
regarding the Veteran's bilateral knees, shoulders, ankles, and 
back during and since service, the Board finds that the most 
competent, credible, and probative evidence of record 
preponderates against a finding that the Veteran currently 
suffers from any bilateral knee, left shoulder, left ankle, or 
back disability to which her complaints of pain have or may be 
associated.  As noted above, without a diagnosed or identifiable 
disability to which the Veteran's complaints of pain may be 
related, her complaints of pain are not considered a disability 
for which service connection may be granted.  Indeed, without 
proof the existence of the disability being claimed, there can be 
no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

In evaluating the Veteran's claims, the Board also notes that the 
October 2009 VA Gulf War examiner specifically stated that the 
Veteran's joint and spinal complaints are not related to Persian 
Gulf diseases, which is competent, credible, and probative 
evidence against a finding that the Veteran's complaints of knee, 
shoulder, ankle, and back pain are objective indicators of 
chronic disability resulting from an undiagnosed illness.  

Therefore, based on the foregoing reasons and bases, the claims 
for service connection for disabilities involving the bilateral 
knees, left shoulder, left ankle, and back must be denied, and 
there is no reasonable doubt to be resolved.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

In this case, the evidentiary record does not contain a complete 
copy of the VCAA duty to notify letter that was sent to the 
Veteran following receipt of her claim for benefits.  However, 
the record contains a page from the standard letter sent to 
veterans regarding VA's duty to notify and assist claimants in 
substantiating their claims for benefits, which informed the 
Veteran of what evidence was required to substantiate her claims 
and of the Veteran's and VA's respective duties for obtaining 
evidence.  Attached to the page from the VCAA letter is a letter 
signed and dated by the Veteran in June 2005, which contains an 
acknowledgement that she had been notified about VA's duty to 
notify and assist her in substantiating her claim, as well as a 
statement that she did not have any other information to evidence 
to give VA regarding her claim.  

In addition to the foregoing, the Board notes the RO sent the 
Veteran a letter in March 2006 informing her of how disability 
ratings and effective dates are assigned.  See Dingess v. 
Nicholson, supra.  Thus, the Board concludes that all required 
notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of her claims.  The RO has obtained 
the Veteran's service and post-service treatment records and she 
was afforded VA examinations in July 2005 and October 2009.  
Significantly, it appears that all obtainable evidence identified 
by the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist her in the development of 
the claims on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising her as to the evidence needed, 
and in obtaining evidence pertinent to her claims under the VCAA.  

ORDER

Entitlement to service connection for disabilities involving the 
Veteran's bilateral knees, left shoulder, left ankle, and back 
are denied.  


REMAND

The Veteran is seeking entitlement to service connection for left 
upper quadrant pain and chronic upper respiratory infections 
(URI).  

With respect to her left upper quadrant pain, the service 
treatment records (STRs) reflect that she complained of left side 
pain, located in the upper and lower quadrant and the pelvic 
area, on several occasions during service.  The STRs reflect that 
she reported having this pain for one to two weeks following her 
menstrual period and that she was told she needed laparoscopic 
surgery for possible laser ablation of the endometrium.  She was 
given a working diagnosis of probable endometriosis, which was 
continued throughout her military service, but physicians also 
questioned whether they needed to rule out irritable bowel 
syndrome (IBS) or inflammatory bowel disease (IBD).  See STRs 
dated April and November 2003, November and December 2004, and 
January 2005.  

While the physician who evaluated the Veteran in July 2005 did 
not render a diagnosis regarding the Veteran's reported left 
upper quadrant pain, the examiner also noted that the Veteran 
declined a pelvic examination reporting that she was not having 
genital problems.  Nevertheless, a December 2005 VA outpatient 
treatment record reflects that the Veteran reported having left 
flank and abdominal pain that was associated with her menstrual 
cycle.  At that time, the Veteran was diagnosed with possible 
endometriosis and possible IBS.  See also February 2006 VA 
Outpatient treatment record.  Despite the foregoing diagnoses, 
the treatment records also reflect that the Veteran has never had 
a laparoscopy to confirm her diagnosis.  See Id.  

Based on this evidence, the Board finds there is a question as to 
whether the Veteran has a current disability to which her 
complaints of left upper quadrant pain may be related, as the 
medical evidence of record does not provide a confirmed diagnosis 
of endometriosis.  In this regard, the Board notes that the 
physician who conducted the October 2009 Gulf War examination 
noted that the Veteran was pregnant at the time of the 
examination and, thus, her complaints of abdominal pain could not 
be evaluated until after her pregnancy.  

Therefore, the Board finds a remand is necessary to schedule the 
Veteran a VA examination to determine if she has a current 
disability, to include endometriosis, IBS, and/or any other 
disability to which her complaints of left upper quadrant pain 
may be related and, if so, whether any such disability is related 
to her military service.  

With respect to the Veteran's claimed chronic URIs, she has 
asserted that she manifested her first URI during service.  The 
STRs reflect that, in August 2002, the Veteran presented for 
treatment with a head cold that was diagnosed as an upper 
respiratory infection (URI).  Similarly, in September 2002, she 
complained of flu symptoms, including nausea, diarrhea, 
congestion, chills, sore throat, and cough, which was diagnosed 
as an URI.  Review of the STRs also reflects that, in March 204, 
the Veteran was given a permanent profile due to an allergy to 
solvent vapors and she was ordered to have no exposure to photo 
developing solvents.  

At the July 2005 VA examination, the examiner noted that a chest 
X-ray revealed no active pulmonary disease and that the Veteran 
had no complications secondary to pulmonary disease.  As a result 
and given the lack of pathology, the VA examiner did not render a 
pertinent diagnosis as to any of the claimed disabilities.  See 
July 2005 VA examination report.  

However, at the October 2009 VA Gulf War examination, the 
examiner noted that the Veteran is not claiming chronic upper 
respiratory illnesses but, instead, that she has allergy 
problems.  The examiner noted that the Veteran did not have any 
allergy problems until she arrived at Fort Bragg where she worked 
in a chemical plant and print shop.  At the examination, the 
Veteran reported having allergy symptoms and chronic upper 
respiratory illnesses and objective examination revealed boggy 
turbinates and partially obstructed nasal passages.  The final 
diagnosis was allergic rhinitis.  

It is not clear if the Veteran is seeking service connection for 
chronic URIs or allergy problems related to her military service.  
However, given that the STRs show she sought was diagnosed with 
URIs in service and received a permanent profile due to 
allergies, and that she has been diagnosed with allergic 
rhinitis, the Board finds that a medical opinion is needed as to 
whether the Veteran has any residual disability, to include 
allergic rhinitis, that is related to the URIs and allergies 
manifested during her military service.  

In this regard, the Board notes that neither VA examiner provided 
a nexus opinion and there is no other medical evidence or opinion 
of record that addresses the etiology of the Veteran's current 
allergic rhinitis.  See 38 U.S.C.A.  § 5103A (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, this 
case is REMANDED to the RO for the following development:

1.	Schedule the Veteran for an appropriate VA 
examination(s) to determine whether she 
has any current disability, to include 
endometriosis and/or irritable bowel 
syndrome, to which her complaints of left 
upper quadrant pain may be related.  All 
indicated tests and studies should be 
conducted, and all findings described in 
detail.  

The claims file must be made available to 
the examiner for review, and the 
examination report should reflect that 
such review is accomplished.

a.	The examiner should render an opinion as 
to whether it is as likely as not (i.e., 
to a degree of probability greater than 
50 percent) or unlikely (i.e., a 
probability of less than 50 percent) 
that the Veteran's complaints of left 
upper quadrant pain may be associated 
with any currently manifested disability 
and, if so, whether it is as likely as 
not or unlikely that any current 
disability was incurred in or is 
otherwise related to her active military 
service.  

b.	The examiner should also render an 
opinion as to whether endometriosis is a 
current disability, for which service 
connection may be granted, or a pre-
existing condition or defect?  

c.	A rationale must be provided for each 
opinion offered.  

d.	If the foregoing questions cannot be 
answered on a medical or scientific 
basis and without invoking processes 
relating to guesses or judgment based 
upon mere conjecture, the examiner 
should clearly and specifically so 
specify in the report and explain why 
this is so.

2.	Request that a physician knowledgeable in 
respiratory disorders (if possible, but 
not required) review the claims file and 
provide an opinion as to whether it is as 
likely as not (i.e., to a degree of 
probability greater than 50 percent)or 
unlikely (i.e., a probability of less than 
50 percent) that the Veteran currently has 
any residual disability, to include 
chronic upper respiratory infections 
and/or allergic rhinitis, that is related 
to her active military service, to include 
the diagnosis of chronic upper respiratory 
infections rendered therein and/or 
evidence showing allergies to solvent 
vapors therein.  

a.	A rationale must be provided for each 
opinion offered.  If the foregoing 
question cannot be answered on a medical 
or scientific basis and without invoking 
processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the report and explain 
why this is so.

3.	Thereafter, the issues on appeal should be 
readjudicated. I f the benefits sought on appeal are 
not granted to the Veteran's satisfaction, the Veteran 
and her representative should be provided with a 
supplemental statement of the case and afforded the 
appropriate opportunity to respond thereto.


The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  The 
Veteran has the right to submit additional evidence and argument 
on the matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


